Per Curiam.
Appellants attack the constitutionality of N. J. S. A. 54:30A-61 wherein the act taxing public utilities (N. J. S. A. 54:30A-49, et seq.) provides for the apportionment among municipalities of the gross receipts collected by the State under the act. They contend that the formula used to apportion the gross receipts collected among the municipalities * * * “is unconstitutional special legislation, *306and denies equal protection of the law to individual taxpayers, because the apportionment arbitrarily excludes most taxpayers and municipalities from the receipt of their fair share of these revenues.”
They appeal from a denial of their motion for summary judgment and from a granting of defendants’ cross-motions for summary judgment.
We affirm essentially for the reasons expressed by Judge Sehoch in his opinion reported at 147 N. J. Super. 158 (Law Div. 1976). It should be noted that the case of Public Service Electric & Gas Co. v. Woodbridge Tp., 139 N. J. Super. 1 (App. Div. 1976), cited by Judge Schoch in his opinion, was reversed in part following the issuance of his opinion, 73 N. J. 474 (1977), on grounds not relevant to the instant appeal.
Affirmed.